DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for a blood pump controller configured to control a blood pump which takes a blood into a pump chamber and supplies the blood taken into the pump chamber into a body of a user by a blood supply mechanism, the blood pump controller comprising a first sealing member is attached to at least either one of the first surface or the second surface and is configured to provide sealing such that the first sealing member entirely surrounds and seals the pair of battery connection connectors in a state where the battery pack is housed in the slot and the first surface and the second surface opposedly face each other, and wherein the first sealing member comprises a first waterproof packing has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Concerning independent claim 2, for a blood pump controller configured to control a blood pump which takes a blood into a pump chamber and supplies the blood taken into the pump chamber into a body of a user by a blood supply mechanism, the blood pump controller comprising first sealing member is attached to at least either one of the first surface or the second surface and is configured to provide sealing such that the first sealing member entirely surrounds and seals the pair of battery connection connectors in a state where the battery pack is housed in the slot and the first surface and the second surface opposedly face each other, and the first sealing member is formed of a first waterproof packing has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792